Citation Nr: 1740792	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The claim was remanded for further development in March 2017 and is now returned to the Board for additional appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is afforded and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014).

The Veteran contends that his left ear was injured in October 1984 when he jumped to the ground for concealment while at Ranger School.  See November 2010 Statement in Support of Claim, January 2017 Hearing Transcript.  He indicated that a reed went up in his ear canal causing hearing to stop on that side and bleeding.  He indicated he was in the mountain phase of Ranger School and did not immediately seek treatment.  He indicated when he did receive attention, he explained his lack of hearing, loss of balance and pain and a doctor told him his hearing would return after the swelling went down.  He indicated it took almost a year before he did not have to turn his right ear to sound so he could hear better.  He believes this injury contributed to the current hearing loss in his left ear.

In addition, he contends that as an Infantryman and Combat Engineer during service he was exposed to mortar fire which could have contributed to ear damage and caused the hearing loss in both ears that he currently experiences.  

The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service as an Indirect Fire Infantryman and Combat Engineer.  See DD-214.  In addition, the Veteran currently has hearing loss for VA purposes, as demonstrated on examination in August 2010.  Notably, at that examination, hearing loss at 3000 Hz and 4000 Hz in the left ear was slightly worse than on the right.  See 38 C.F.R. § 3.385 (2016).

The remaining question is whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service or was caused by conceded in-service acoustic trauma (considered an in-service injury) or some other injury sustained during service.

In March 2017, the Board remanded the claim to obtain an addendum medical opinion that took into account the premise that the absence of a hearing loss disability at separation from service is not fatal to the claim.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In addition, the examiner was specifically asked to consider the Veteran's lay statements and testimony regarding an injury to the left ear in service.  

In May 2017, the Veteran underwent a VA examination.  The examiner indicated review of all service records that revealed the Veteran had normal hearing at entrance and exit from service.  The examiner opined that while noise exposure is conceded by VA, there are no studies indicating delayed onset of hearing loss after noise exposure and quoted from medical literature.  No opinion was provided as to whether the Veteran's injury to the left ear during Ranger School affected his current hearing loss.
In an August 2017 Informal Hearing Presentation, the Veteran's representative noted that the VA examiner did not address the role of any potential in-service injury to the left ear and also pointed out that review of audiograms in service show that there was a shift in hearing a various hertz levels.  Specifically, decibel readings in the right ear worsened by 10 decibels at 500 Hz, 5 decibels at 1000 Hz and 5 decibels at 2000 Hz between testing in October 1978 and May 1986.  The representative argued that given the inadequacies in the May 2017 VA examination opinion that a new examination should be scheduled to re-evaluate the claim, to include the audiograms in service and the Veteran's lay statements regarding an injury to the left ear. 

Here, the claims file lacks an opinion regarding whether the Veteran's currently diagnosed hearing loss was at least as likely as not caused by an injury to the left ear during service.  As such, the Veteran's appeal must again be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's file to an examiner to obtain an opinion regarding the origin of his hearing loss.  If the examiner determines an examination is necessary before offering an opinion then one should be scheduled.    

The examiner is requested to review all pertinent records, including the Veteran's service treatment records, post-service medical records, and statements, to include those made at the January 2017 Hearing before the Board.

It should be noted that the Veteran served as an Indirect Fire Infantryman and Combat Engineer while in the military and service noise exposure is conceded.  

Prior to rendering an opinion, the examiner should consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Following review of the record, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including conceded noise exposure and/or that left ear hearing loss was caused by an injury to the left ear as alleged by the Veteran in a November 2010 Statement in Support of Claim and at his January 2017 hearing before the Board.  In so doing, the examiner should discuss medically known or theoretical causes of sensorineural hearing loss in determining the likelihood that current hearing loss was caused by noise exposure, acoustic trauma or an injury in service as opposed to some other cause.

A rationale for any opinion offered is requested.  The examiner must be sure to discuss the Veteran's alleged injury to his left ear during Ranger School and also evidence of slight shifts in hearing acuity as shown on periodic examinations in the Veteran's service treatment records.  See August 2017 Informal Hearing Presentation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  

2.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




